             IN THE UNITED STATES DISTRICT COURT
         FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                      EASTERN DIVISION
                        No. 4:19-cv-157-D


DIJON SHARPE,                             )
                                          )
                  Plaintiff,              )
                                          )
            v.                            )
                                          )
TOWN OF WINTERVILLE POLICE                )
                                                 ORDER STAYING
DEPARTMENT, Officer WILLIAM               )
                                               SCHEDULING ORDER
BLAKE ELLIS, in his official              )
                                                   DEADLINES
capacity only, and Officer MYERS          )
PARKER HELMS IV, in his official          )
capacity only,                            )
                                          )
                  Defendants.             )
                                          )


     In the above-entitled action, the Parties have for good cause shown

moved to stay the deadlines in the Scheduling Order (DE 22) entered by the

Court on March 22, 2020 and Order Amending Scheduling Order (DE 30)

entered by the Court on August 7, 2020.

     IT IS NOW ORDERED that the Parties' Joint Motion to Stay Deadlines

in Scheduling Order (DE 38) is ALLOWED and the Scheduling Order (DE 22)

and Order Amending Scheduling Order (DE 30) are hereby amended to STAY

the deadlines reflected therein pending resolution of Plaintiffs Motion for

Entry of Judgment Under Federal Rule of Civil Procedure 54(b) (DE 34) _and




      Case 4:19-cv-00157-D Document 40 Filed 12/11/20 Page 1 of 2
Defendants' Motion for Partial Judgment on the Pleadings (DE 36). Upon

resolution of those motions, if needed, the Court will set new deadlines for the

Parties.

      Except as modified above, the Sche~uling Order (DE 22) and Order

Amending Scheduling Order (DE 30) remain in full force and effect.

      SO ORDERED, this the _1~'_       day of December, 2020.




                                    J  ES C. DEVER III
                                    UNITED STATES DISTRICT JUDGE




                                       2
       Case 4:19-cv-00157-D Document 40 Filed 12/11/20 Page 2 of 2
